Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims have been renumbered as shown below:

Claims 1 - 4 are not renumbered
Claim 21 has been renumbered as claim 5
Claims 6 - 9 are not renumbered
Claim 22 has been renumbered as claim 10
Claims 11 - 14 are not renumbered
Claim 23 has been renumbered as claim 15
Claims 16 - 19 are not renumbered
Claim 24 has been renumbered as claim 20

Response to Amendment
Applicant’s amendment filed 10/23/2020 has been fully considered and as a result claims 1 - 4, 6 - 9, 11 - 14, 16 - 19, 21 - 24 are now allowed.


Reasons for Allowance
The prior art of record, including Love, Fukui, Braun fail to teach or suggest “encoding a single CQI block, wherein each sub-band CQI for each of the at least one sub-band is included in the single CQI block”, as recited in claim 1 and equivalently in claims 6, 11 and 16. The prior art merely discloses that the mobile station reports the CQI back to the base station but does not disclose the above limitation.

Claims 1 - 4, 6 - 9, 11 - 14, 16 - 19, 21 - 24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632